103 N.J. Super. 217 (1968)
247 A.2d 28
PAUL CUPROWSKI, MARY E. VERDIRANO, JAMES J. MACK, FRANK S. MONACO, AND JEROME LAZARUS, PLAINTIFFS-APPELLANTS,
v.
CITY OF JERSEY CITY, A MUNICIPAL CORPORATION OF THE STATE OF NEW JERSEY, AND WILLIAM P. BLACK, CITY CLERK OF THE CITY OF JERSEY CITY, DEFENDANTS-RESPONDENTS.
Superior Court of New Jersey, Appellate Division.
Argued October 8, 1968.
Decided October 16, 1968.
Before Judges GAULKIN, COLLESTER and LABRECQUE.
Mr. Gerold Kanengiser argued the cause for appellants (Messrs. Gordon and Kanengiser, attorneys).
Mr. James F. Ryan argued the cause for respondents (Mr. Francis X. Hayes, of counsel).
PER CURIAM.
The judgment dismissing plaintiffs' proceeding in lieu of prerogative writs, which sought a referendum to reject the 1968 budget adopted by the City of Jersey City, is affirmed essentially for the reasons expressed by Judge Artaserse in his opinion reported at 101 N.J. Super. 15 (Law Div. 1968).